William Hitz: I like however to attempt to (Inaudible) of actual picture before I leave this point and to illustrate by the record, the conclusion that we draw, namely, that the final remarks of the -- of the Chairman, Senator Watkins that there would be 10 days within which we say there can be further or another attempt to comply, another opportunity to comply but that was indeed a second order after a completed contempt. I would like, leave of court, to please invite its attention to page 48 of the record. Now, after the demand that we say was a final demand and completed this picture, on page 47, Mr. Flaxer again endeavors to reopen the matter advancing again his Taft -- supposed Taft-Hartley argument of incapability of performing the compliance with the subpoena. And at the bottom of page 48, Mr. Flaxer concludes this effort by saying, “Sir, I don't think the issue has ever come up before.” Mr. -- Senator Watkins then indicating again the finality of the position that he takes with respect to the failure to comply in answer to the subpoena states, “Maybe it has not but I do not think any court would ever resolve itself against the United States finding out what organization its members belong to.” There, he finally puts to rest this affirmative defense that Mr. Flaxer has brought into the hearing room. And from then on, there is the second effort to obtain the documents in answer to the deep-rooted legislative purpose here and Mr. Arens then gets down to the immediate subject. “What can we do next to seek compliance? How long would it take you, Mr. Flaxer?” And so forth. “Could it be done in a week?” It could be -- imagine it could be done in a week and he is given 10 days or at least, the interrogator, Mr. Arens says -- suggests 10 days and Senator Watkins then said, “Since you have made the reply that it could be done in a week, that will be the order -- that will be the order of the committee.” Now, he doesn't say, “We are releasing you from the subpoena. That will be the order of the committee, that you submit that information as requested by counsel not as extended from the subpoena for the committee within 10 days from this date. The record will show that you, of course, have been given that notice not an extension, not notice and that requirement has been made and the order has been made. Not an extension of the subpoena, it's a new order.”
Earl Warren: You make the distinction between “that will be the order” and “that is the order”?
William Hitz: No, I make the distinction between order and subpoena between “this is the order” or “that will be the order” either one but he doesn't say we will extend the time for compliance under the subpoena. We think that's extremely important.
Earl Warren: Well, may I ask you this?
William Hitz: Yes, Your Honor.
Earl Warren: Just take the -- the last question and answer toward the bottom of page 50 where Mr. Arens says to Mr. Flaxer, “Will you produce it pursuant to the order of the chairman of this session within 10 days from today?” Mr. Flaxer, “I will have to take that under consideration.” Senator Watkins, “That is the order and of course we will have to take whatever steps unnecessary if, at the end of that time, you have not produced them.” Now, do you -- do you contend that it -- it -- that is tantamount to Senator Watkins saying “I find you in -- in contempt of the -- of the committee but I still order you to bring these -- bring these documents before the committee within 10 days”?
William Hitz: I certainly do.
Earl Warren: You think there is no distinction between that language and this.
William Hitz: Well, I'm not sure that I understand the last -- the last question. I agree with what --
Earl Warren: It would have the same effect, let me say, if that was -- if that was said?
William Hitz: That is new oral order was one that would have to be complied with or there might be a second contempt.
Earl Warren: No. Bearing on the question as to whether a contempt is committed on this day, the return --
William Hitz: Yes.
Earl Warren: -- day of the subpoena. If instead of -- of this question and answer which I have read to you in Senator Watkins' statement “that is the order and of course, we will have to take whatever steps are necessary if at the end of the time, you have not produced that.” Is that any difference? Does that convey any different effect than if he had said, “Mr. Flaxer, I find you in contempt for what you have done in not producing these records today and I now direct you to bring them here 10 days from now”?
William Hitz: I don't think if effects the instant contempt completed on this day of hearing --
Earl Warren: Yes, that's -- that's what I --
William Hitz: -- under the subpoena.
Earl Warren: Yes, that's what I --
William Hitz: And I would like to emphasize, and this was going to be the last contextual point that I was going to make here, I would like to emphasize exactly what Your Honor has read which is Mr. Arens' last statement, “Will you produce it pursuant to the order of the chairman of this session within 10 days from today” is not extension of time. We say from that and other contextual items in here.
Potter Stewart: Well, the difficulty is with the answer to that question. He didn't say no or he -- he didn't indicate now. He said, “I will have to take that under consideration.”
William Hitz: Yes, yes, he did.
Potter Stewart: And doesn't that, in your mind, raise some question as to whether or not he indicated a purpose to disobey the order at -- on that day?
William Hitz: Well, I think it does. I think not only that but it indicates that he would certainly not necessarily comply within 10 days and might well not comply. And indeed, he didn't comply and he wrote a letter and he said, it is in the record here some place I think in the government brief, that “I'm not going to comply and for the same reasons that I didn't bring the records to your hearing”. Now, if the order to produce within 10 days, issued orally by Senator Watkins, was an extension of time and if it obliterated the effect of the failure and refusal to produce under the subpoena on the day of hearing, that oral order to produce in the next 10 days, then would have been and must necessarily be considered a change and a modification of the subpoena and it must be then with the power of the Senator Watkins to do so. We don't think. We think that he had the power to issue the oral order. We do not think he had the power to change the subpoena duces tecum's terms. And again, I repeat that the doctrine of fundamental fairness which gave birth to the Quinn and the Watkins cases does not pertain to the facts in this case and does not in any way influenced Mr. Flaxer as he was on that stand incapable of producing and complying.
Felix Frankfurter: Mr. Hitz.
William Hitz: Yes, Your Honor.
Felix Frankfurter: When you say he did not have power to change the subpoena, what did you say?
William Hitz: I said that the subpoena returnable under its terms and on the day was one that he was bound to comply with and that the order of the --
Felix Frankfurter: I don't mean Flaxer but as to the Senator -- I thought -- evidently I misheard. I misunderstood. I though you said Senator Watkins had no power to change the terms.
William Hitz: I think that's probably true. I would like --
Felix Frankfurter: If that be true, I want to ask you but surely he would have power to extend the time for compliance, wouldn't he, if he -- if he's given this one man power under the new -- under the changed resolution of Chairman (Inaudible) I can't imagine that he was denying the implied power of -- when a witness appears before him and say “Very well, you couldn't or one reason or other comeback next Monday.” Wouldn't he have that power?
William Hitz: I think that -- I think the end result that you anticipate and which I anticipate can be arrive at in this fashion that he would have the power and probably, the right to consider that they would not pursue the contempt but I think that where the rule require, the senate rule requires that subpoena shall issue over the Chairman's signature, and that does happen. I don't know whether one individual member of a -- of that Subcommittee sitting as a short quorum can say “We're going to completely disregard the terms of this subpoena and you don't have to comply.” I think that he may well -- could have been overruled if he attempted to do that. He didn't do it but if he had attempt to do it by way of illustration, I think that the Committee could overrule him and say that “We want the Chairman's subpoena which was served on the 19th in New York City honored. And you, Senator Watkins had no power at all to tell him at the hearing when he was incapable of complying that his contempt could not be treated as a contempt.”
Felix Frankfurter: But -- but he could have been overruled also on his ruling that the claims (Inaudible) than he could. He could have been -- he could be overruled on that.
William Hitz: Oh, I -- I don't --
Felix Frankfurter: I take it the whole point of delegating power into a single member to change the revision of the rules was to make him for all practical working purposes of the State, the boss of the inquiry.
William Hitz: Well, I think that's quite true with respect to, not only ruling on objections, but also to receiving documents and also to passing on the documents. But whether he bury the terms of an outstanding subpoena, I think is a different question.
Earl Warren: Well, what purpose would it serve then for -- for a man to make any kind of objections before Senator Watkins if he had no power other than to direct him to answer in accordance with the subpoena and that if he didn't answer it, he'll be guilty of contempt?
William Hitz: Well, Justice Frankfurter put to me after a mark that I made does the -- does the one man short quorum who is a person other than the Chairman of the Committee, does he have the right to bury the terms of a subpoena issued under his -- under the name of the Chairman? My answer to that is he probably does not. However, your - your question to me, Mr. Chief Justice, is does the short quorum -- Senator Watkins have the power to rule upon an objection? I think that's implicit in the fact that he was given that power to sit and conduct a hearing. I don't think the two are -- are related.
Earl Warren: Well, would it go to the extent of giving Senator Watkins the power to -- to say “I agree with your objection”? The subpoena is not valid so far as you are concern. You may be excused. Does it have that -- does he have that power?
William Hitz: I think he does at the time of the hearing.
Earl Warren: Well -- now, suppose -- do you -- you say but he committed the contempt in not -- in not bringing these documents at that particular time. Suppose after Senator Watkins took that position, the whole Committee decided to commit him for contempt, would it be in order?
William Hitz: That is that Senator Watkins took the contrary position?
Earl Warren: No, no. Senator Watkins says “I agree with your -- with your objection.”
William Hitz: Yes.
Earl Warren: It is not pertinent -- pertinent or to draw or some -- something of that kind and you may be excused in answer -- before he answer the question. Now, you throw doubt on whether he has that power or not.
William Hitz: No --
Earl Warren: (Voice Overlap) --
William Hitz: -- I'm sorry. I do not. I throw doubt on whether or not he could change the terms of the subpoena. That is the -- the date of compliance. I think --
Earl Warren: Well, let -- let's put it this way then. Let's say that -- that there -- the -- the subpoena directed him to bring not only the list of the members in the federal government but the list of members in the state and county governments. Suppose Senator Watkins said, “I think that the subpoena is too broad and I will direct you only to -- to bring those that are in the federal government and the rest -- as to the rest of the subpoena, it's -- it's quashed.” Now, did he have power to do that?
William Hitz: I think so.
Earl Warren: All right.
William Hitz: I think he has power implicit --
Earl Warren: Well, what power doesn't he have then? I understood you to say that he didn't have any -- any power to bury the terms of that subpoena. It seems to me that that's very -- very greatly if he says “All you have to do under this subpoena is to bring in the names of those that are working for the federal government but you are not require to bring in those that are working for the state government or the county government. Isn't that modifying it just as much as giving a man more time to comply?
William Hitz: It is modifying it but I think that where new material is brought before the person who is the presiding officer at the time that had never been submitted to the Committee before and if he considers it to be a reasonable departure such as you need to bring in the -- the municipal matter, I think that he can excuse that witness on the stand from complying with that part of that subpoena. I do not feel that he could say, “Now, this entire subpoena that has been issued by our chairman as required by the rules, and I did not issue it, you may disregard this completely, and you may turn this material over to us in 10 days.” I do not feel that he has that -- that power. I don't think that bears from the question. It may be illustrative of ceratin of the aspects of the discussion here but it certainly doesn't control our case. I -- I would like, before leaving this point, and I would like to ask the Court to recall the case of Brian which has much in it, not only factually but much that were said in it like the case that we have here. I will not -- I will not read from it. I would just like, if the Court please, as requested in our -- in our brief, to note the similarities factually and legally in that case. And I thank you very much for your indulgence.
Earl Warren: Mr. Rein.
David Rein: I'll make just two brief comments. First, to address myself to the question raised by Justice Whittaker during the argument about whether or not this statement of -- of Mr. Flaxer be -- could be considered as a nature of a motion to quash the subpoena. I like to bring the Court's attention to page 42 of the record, the last paragraph of Mr. Flaxer's statement which he used this language, and I think it throws light on that question, “I am confident that the members of this committee, after considering my views and after the study of the full implications of the request made in the subpoena, will realize its conflict with the basic union tradition of this country now incorporated to federal law and withdraw the demand for membership list.” So, I think in effect what he was doing was asking the Committee to withdraw his opinion. One other point I want to address myself to very briefly and that was the point raised from the brief of the Government. I don't think Mr. Hitz got to accept by reference to the Brian case, and that is the Government takes the position that the petitioner here cannot avail himself of any of the events -- of any of the events that occurred at the hearing because says the Government “Even if he had them properly directed by a quorum to answer and as appropriately had the pertinency of the questions explained by a quorum, he would, nevertheless, have refused to answer.” We understand the doctrine of Watkins. This Court does not speculate as to what a witness would have done if the requirements which were imposed upon the Committee by the Watkins case are not met. And that as long as those things are not met, it's unnecessarily to consider as to what the witness would have done. As a matter of fact, the Court did not do that in Watkins, and it did not do that. And I like to bring to the Court's attention the fact that in Watkins, the witness even more strongly than here indicated that he was going to refuse to answer. I do not -- I'm reading now from the opinion of this Court in Watkins on 185. There, Watkins said, “I do not believe that such questions are relevant to the work of this committee nor do I believe that this committee has the right to undertake the public exposure of persons because of their past activities. I may be wrong that the committee may have this power, but until and unless a court of law so holds and directs me to answer, I most firmly refuse to discuss the political activities of my past associates.” I think that this is clearly in conflict with the argument of the Government here that the true basis, the Government puts in its brief, the true basis of petitioner's refusal to answer was his objections that it was -- the subpoena was in violation of the Fourth Amendment and was not on the ground of the events that occurred at the hearing as I say that that is no reason or whether that can be raised with the defense. Thank you.